FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D16-4672
                  _____________________________

RALPH MONROE,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Certiorari – Original Jurisdiction.

                         October 18, 2018

         ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

    This case is on remand from the Florida Supreme Court
which quashed our prior decision in this case and directed
reconsideration of this case in view of its recent decision in
Andrews v. State, 243 So. 3d 899 (Fla. 2018).

     In Andrews, the Florida Supreme Court held that an
indigent defendant who is represented by private counsel
proceeding pro bono is “entitled to file motions pertaining to the
appointment and costs of experts, mitigation specialists, and
investigators ex parte and under seal, with service to the Justice
Administrative Commission and notice to the State Attorney’s
Office, and to have any hearing on such motion ex parte, with
only the defendant and the Commission present.” Id. at 902.
     Accordingly, the petition for a writ of certiorari is granted.
This cause is remanded to the trial court with the directions that
Petitioner Monroe be allowed to file motions for appointment of
experts and for approval of costs ex parte and under seal with
service to the Justice Administration and notice of such filings to
the Office of the Attorney General and that any hearing on an ex
parte motion be heard with only the Petitioner and the
Commission in attendance.

    Petition granted, and the cause remanded with directions.

LEWIS, ROBERTS, and BILBREY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Michael Ufferman, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate,
Tallahassee Bureau Chief, Criminal Appeals, Tallahassee, for
Respondent.




                                2